DOWDELL, J.
The defendant was indicted for an assault with intent to murder, and was convicted of an assault and battery.
The objection to the question asked the witness Crittenden was properly overruled. The objection was general, and the evidence called for was not patently irrelevant. — Gunter v. State, 111 Ala. 23, 20 South. 632, 56 Am. St. Rep. 17. Besides, we think the evidence called for by the question was relevant. That the question was leading furnishes no ground for putting the trial court in error in overruling the objection.
There was sufficient evidence upon which to submit the question of defendant’s guilt to the jury; and hence charges 1, 2, and 3, requested by the defendant, were properly refused. The defendant was convicted of an assault and battery. Malice is not an ingredient of this offense, and hence the refusal of charge 4 worked no injury to the defendant. The same may be said as to charge 5. Charge 6, as set out in the record, uses the word “defendant” where doubtless the name of the assaulted party was intended, which made the charge bad, if otherwise good, and justified the court in its refusal.
There was no error in the court’s imposing six months’ additional hard labor to' the fine imposed by the jury.— Brown v. State, 141 Ala. 80, 37 South. 408; Code 1896, §§ 4343, 5415.
Affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.